DETAILED ACTION
This office action is a response to an application filed on 06/11/2022, in which claims 1-11 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 and 11-13 of U.S. Patent No. Wu et al. (hereinafter, “Wu; 11394511”) in view of Ali Atefi (hereinafter, “Atefi”; 10045349).
In response to claim 1, 
Wu teaches sending In-Device Coexistence (IDC) assistance information to a network-side device, wherein the network-side device comprises at least one of a master node (MN) or a secondary node (SN) (claim 1, paragraph 2 teaches this limitation);
receiving assistance configuration information of IDC interference cancellation sent by the network-side device, wherein the assistance configuration information of IDC interference cancellation corresponds to the IDC assistance information (claim 1, paragraph 3 teaches this limitation),
wherein, a Signaling Radio Bearer (SRB) is not established between the user terminal and the SN (claim 1, paragraph 4 teaches this limitation);
the network-side device is the MN, and the IDC assistance information comprises at least one of IDC assistance information of a Master Cell Group (MCG) or IDC assistance information of a Secondary Cell Group (SCG); the assistance configuration information comprises at least one of assistance configuration information of IDC interference cancellation of the MCG or assistance configuration information of IDC interference cancellation of the SCG (claim 1, paragraph 5 teaches this limitation); or,
a Signaling Radio Bearer (SRB) is established between the user terminal and the SN (claim 1, paragraph 6 teaches this limitation);
the IDC assistance information comprises IDC assistance information of a Secondary Cell Group (SCG), and the network-side device comprises the SN (claim 1, paragraph 6 teaches this limitation), 
sending the IDC assistance information to the network-side device comprises sending the IDC assistance information of the SCG to the SN through an SRB3 between the user terminal and the SN (claim 1, paragraph 6 teaches this limitation). 
Wu does not teach explicitly about a user terminal, comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, the processor implements. 
Atefi teaches a user terminal, comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, the processor implements (column 2, lines 13-31 teaches using a user terminal, column 14, lines 12-22 teaches using a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, the processor implements, column 14, lines 23-50, processor 550 and memory 530 are equated to memory and processor):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WU to use a user terminal, comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor to execute the computer program for implementing claimed functionalities as taught by Atefi because it would allow reducing latency, improving power consumption during a file transfer. 
In response to claim 2, 
Wu teaches wherein, when the processor executes the computer program, the processor further implements, before sending the IDC assistance information to the network-side device: receiving a request message sent by the MN, wherein the request message is used to request the user terminal to report capability indication information (claim 2, paragraph 1 teaches this limitation);
sending the capability indication information to the MN, the capability indication information being used to indicate whether the user terminal supports an IDC assistance function (claim 2, paragraph 2 teaches this limitation);
receiving report indication information, wherein the report indication information is used to indicate whether the user terminal is allowed to report the IDC assistance information (claim 2, paragraph 3 teaches this limitation).
In response to claim 3, 
Wu teaches wherein, if the SRB is not established between the user terminal and the SN, then the report indication information is sent by the MN, the report indication information is used to indicate whether at least one of the MCG or the SCG allows the user terminal to report the IDC assistance information (claim 3, paragraph 1 teaches this limitation); or,
if the SRB is established between the user terminal and the SN, then the report indication information comprises at least one of first report indication information or second report indication information, wherein, the first report indication information is report indication information sent by the MN for indicating whether a Master Cell Group (MCG) allows the user terminal to report the IDC assistance information, and the second report indication information is report indication information sent by the SN for indicating whether the SCG allows the user terminal to report the IDC assistance information (claim 3, paragraph 2 teaches this limitation).


In response to claim 4, 
Wu teaches wherein the IDC assistance information further comprises IDC assistance information of a Master Cell Group (MCG), and the network-side device further comprises the MN (claim 4, paragraph 1 teaches this limitation),
sending the IDC assistance information to the network-side device comprises sending the IDC assistance information of the MCG to the MN through SRBO, SRB1, or SRB2 between the user terminal and the MN (claim 4, paragraph 2 teaches this limitation).
In response to claim 5, 
Wu teaches receiving In-Device Coexistence (IDC) assistance information sent by a user terminal (claim 6, paragraph 2 teaches this limitation),
sending assistance configuration information of IDC interference cancellation to the user terminal, wherein the assistance configuration information of IDC interference cancellation corresponds to the IDC assistance information (claim 6, paragraph 3 teaches this limitation),
wherein, the IDC assistance information comprises at least one of IDC assistance information of a Master Cell Group (MCG) or IDC assistance information of a Secondary Cell Group (SCG) (claim 6, paragraph 4 teaches this limitation);
the assistance configuration information of IDC interference cancellation sent to the user terminal comprises at least one of assistance configuration information of IDC interference cancellation of the MCG or assistance configuration information of IDC interference cancellation of the SCG (claim 6, paragraph 5 teaches this limitation).
Wu does not teach explicitly about using a Master Node (MN), comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, the processor implements. 
Atefi teaches a Master Node (MN), comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, the processor implements (column 2, lines 13-31 Access point )AP) is equated to a Master Node (MN), column 14, lines 12-22 teaches using a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, the processor implements, column 14, lines 23-50, processor 550 and memory 530 are equated to memory and processor):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WU to use a Master Node (MN), comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, for implementing claimed functionalities as taught by Atefi because it would allow reducing latency, improving power consumption during a file transfer. 

In response to claim 6, 
Wu teaches wherein, when the processor executes the computer program, the processor further implements, before receiving the IDC assistance information sent by the user terminal (claim 7, paragraph 1 teaches this limitation):
sending a request message to the user terminal, wherein the request message is used to request the user terminal to report capability indication information (claim 7, paragraph 2 teaches this limitation);
receiving capability indication information sent by the user terminal, wherein the capability indication information is used to indicate whether the user terminal supports an IDC assistance function (claim 7, paragraph 3 teaches this limitation);
sending report indication information to the user terminal, wherein the report indication information is used to indicate whether at least one of the MCG and the SCG allows the user terminal to report IDC assistance information (claim 7, paragraph 4 teaches this limitation).
In response to claim 7, 
Wu teaches wherein, when the processor executes the computer program, the processor further implements, after receiving the capability indication information sent by the user terminal, before sending the report indication information to the user terminal (claim 8, paragraph 1 teaches this limitation):
determining configuration information of the IDC assistance information by transmitting a signaling between the MN and a Secondary Node (SN), wherein, the configuration information of the IDC assistance information comprises at least one of a measurement object identifier, a measurement configuration identifier, a measurement identifier, and the report indication information (claim 8, paragraph 2 teaches this limitation).
In response to claim 8, 
Wu teaches wherein the configuration information of the IDC assistance information is sent by the MN to the SN, the SN sends or does not send a feedback message to the MN, the feedback message is used to indicate whether to accept the configuration information of the IDC assistance information, wherein if the SN does not send the feedback message, then the SN is deemed to accept the configuration information of the IDC assistance information (claim 9, paragraph 1 teaches this limitation); or
the configuration information of the IDC assistance information is sent by the SN to the MN, and the MN sends or does not send a feedback message to the SN, the feedback message is used to indicate whether to accept the configuration information of the IDC assistance information, wherein if the MN does not send the feedback message, then the MN is deemed to accept the configuration information of the IDC assistance information (claim 9, paragraph 2 teaches this limitation).


In response to claim 9, 
Wu teaches a Secondary Node (SN), comprising:  obtaining In-Device Coexistence (IDC) assistance information of a user terminal (claim 11, paragraph 2 teaches this limitation),
sending assistance configuration information of IDC interference cancellation to the user terminal or a Master Node (MN) (claim 11, paragraph 3 teaches this limitation),
wherein the assistance configuration information of IDC interference cancellation corresponds to the IDC assistance information (claim 11, paragraph 4 teaches this limitation),
the IDC assistance information comprises IDC assistance information of a Secondary Cell Group (SCG) (claim 11, paragraph 5 teaches this limitation);
obtaining the IDC assistance information of the user terminal comprises obtaining the IDC assistance information of the SCG from the user terminal through a Signaling Radio Bearer 3 (SRB3) between the user terminal and the SN (claim 11, paragraph 6 teaches this limitation).
Wu does not teach explicitly about using a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, the processor implements. 
Atefi teaches a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, the processor implements (fig. 1, element 114 is equated to a secondary node (SN),column 14, lines 12-22 teaches using a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, the processor implements, column 14, lines 23-50, processor 550 and memory 530 are equated to memory and processor):
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify WU to use a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein when the processor executes the computer program, for implementing claimed functionalities as taught by Atefi because it would allow reducing latency, improving power consumption during a file transfer. 

In response to claim 10, 
Wu teaches wherein, when the processor executes the computer program, the processor further implements, before obtaining the IDC assistance information of the user terminal (claim 12, paragraph 1 teaches this limitation):
determining configuration information of the IDC assistance information by transmitting a signaling between the MN and the SN, wherein, the configuration information of the IDC assistance information comprises at least one of a measurement object identifier, a measurement configuration identifier, a measurement identifier, and report indication information for indicating whether the user terminal is allowed to report the IDC assistance information (claim 12, paragraph 2 teaches this limitation).
In response to claim 11, 
Wu teaches wherein, the configuration information of the IDC assistance information is sent by the MN to the SN, the SN sends or does not send a feedback message to the MN, the feedback message is used to indicate whether to accept the configuration information of the IDC assistance information, wherein if the SN does not send the feedback message, then the SN is deemed to accept the configuration information of the IDC assistance information (claim 13, paragraph 1 teaches this limitation); or
the configuration information of the IDC assistance information is sent by the SN to the MN, the MN sends or does not send a feedback message to the SN, the feedback message is used to indicate whether to accept the configuration information of the IDC assistance information, wherein if the MN does not send the feedback message, then the MN is deemed to accept the configuration information of the IDC assistance information (claim 13, paragraph 2 teaches this limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10045349…………..column 2, lines 13-31 and column 14, lines 12-50
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466      

/DIANE L LO/Primary Examiner, Art Unit 2466